Order denying motion for new trial in this case was signed and filed September 15, 1934. Judgment was signed September 24th, and filed November 1st. Notice of appeal was served and filed December 20th. *Page 570
[1] To confer jurisdiction on this court, notice of appeal must be given within thirty days from entry of judgment. Rem. Rev. Stat., § 308-10 [P.C. § 8676-13]; Davidson v. National CanCo., 150 Wn. 370, 273 P. 185; Nudd v. Fuller, 150 Wn. 389,273 P. 200; Roethler v. St. Martins Mineral Springs HotelCo., 154 Wn. 349, 282 P. 207.
[2] The parties have attempted to confer jurisdiction on this court by stipulation. This cannot be done.
"At the expiration of the time limited the cause of action,transit in rem judicatam, and no consent of parties nor willingness of judges can recall a controversy thus wisely, by limitation of our law, passed into the realm of ended suits."Stark v. Jenkins, 1 Wn. Terr. 421.
See, also, Cogswell v. Hogan, 1 Wn. 4, 23 P. 835;Sawtelle v. Weymouth, 14 Wn. 21, 43 P. 1101; Seattle LakeShore  E.R. Co. v. Simpson, 19 Wn. 628, 54 P. 29; Mottetv. Stafford, 94 Wn. 572, 162 P. 1001.
Appeal dismissed.
TOLMAN, HOLCOMB, BEALS, and MAIN, JJ., concur. *Page 571